Case 0:20-cv-61764-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 1 of 21



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION
                Case Number:__________________-CIV-_____________________

  RAYMOND T. MAHLBERG,
         Plaintiff,
  v.

  7-ELEVEN, INC.,
         Defendant.
  ________________________________/

                       COMPLAINT FOR PERMANENT INJUCTIVE RELIEF

         COMES NOW, Plaintiff Raymond T. Mahlberg (“Plaintiff “or “Mahlberg”), by and

  through undersigned counsel, files this Complaint for Permanent Injunctive Relief pursuant to

  Title III of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s 12181-12189

  (“ADA”), 28 U.S.C. §2201 and 2202 as well as 28 CFR Part 36 Regulations. Plaintiff state as

  follows:

                         INTRODUCTION AND NATURE OF THE ACTION

         1. This Court has jurisdiction over this case based on federal question jurisdiction, as

  provided in 28 U.S.C. §1331 and the provisions of the ADA.

         2. Plaintiff is a visually-impaired and legally blind person (disabled) who requires

  assistance through screen-reading software to read website content using his computer. Plaintiff

  uses the term “blind” or “visually impaired” as legally blind. Disable as defined by ADA and

  Amendment acts of 2008, 42 USC §12101 (ADAAA).




                                                 1	  
  	  
Case 0:20-cv-61764-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 2 of 21



         3. In the statutory text, Congress determined that "individuals with disabilities

  continually encounter various forms of discrimination," including "communication barriers". 42

  U.S.C. § 12182(a).

         4. Defendant’s adjunct website https://www.7-eleven.com// specifically the Florida

  website (the “Website” or “Defendant’s website”) is not fully or equally accessible to blind or

  visually impaired consumers in violation of the “ADA.” As a result, Plaintiff seeks a permanent

  injunction to cause a change in 7-Eleven Inc. (“Defendant” or “7-Eleven”) policies, practices

  and procedures so that Defendant’s website will become, and remain, accessible to blind.

  Plaintiff seeks injunctive relief, attorneys’ fees and costs, including, but not limited to, court

  costs and expert fees, pursuant to Title III of the Americans with Disabilities Act of 1990, as

  amended, 42 U.S.C. §§s 12181-12189 (“ADA”) and 42 U.S.C. 2000a-3(a). See also 28 U.S.C.

  2201 and 2202 as well as ADA 28 CFR Part 36 Regulations.

         5. Plaintiff is unaware of the true names, identities, and capacities of all responsible

  parties (defendants) being sued. Plaintiff will seek leave to amend this complaint to allege the

  true names and capacities if and when ascertained. Plaintiff is informed and believes, and

  thereupon alleges, that each Defendant sued is legally responsible in some manner for the

  events and happenings alleged herein and that each of Defendant sued here proximately caused

  injuries and damages to Plaintiff as set forth below.

         6. Throughout the ADA, "auxiliary aids and services" refers to techniques and devices to

  overcome barriers in communicating with people who have visual and hearing impairments,

  among other things. See 42 U.S.C. 12103(1).

         7. Implementing these provisions, see 42 U.S.C. § 12186(b), the Attorney General's Title

  III regulations require public accommodations to "furnish appropriate auxiliary aids and



                                                   2	  
  	  
Case 0:20-cv-61764-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 3 of 21



  services where necessary to ensure effective communication with individuals with disabilities."

  28 C.F.R. § 36.303(c)(1). The regulations specifically list "screen reader software,"

  "magnification software," and "accessible electronic and information technology" as among the

  auxiliary aids that the statute requires. 28 C.F.R. § 36.303(b)(2).

                      8. Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA Amendments

  Act of 2008, 42 U.S.C. §12101 (“ADAAA”).                                                                                                         Defendant’s failure to design, construct,

  maintain, and operate its https://www.7-eleven.com/ to be fully and equally accessible to and

  independently usable by Plaintiff, constitutes in Defendant’s denial of full and equal access to

  its website, and therefore denial of its products and services offered thereby in conjunction with

  its physical location(s), resulting in a violation of Plaintiff’s rights under the Americans with

  Disabilities Act (“ADA”).

                      9. Defendant’s website is https://www.7-eleven.com. The Defendant owns and operates

  the Websites, the mobile application for e-commerce and several 7-Eleven convenience stores

  that are located in Florida.

                      10. Plaintiff Raymond T. Mahlberg, a blind veteran of the U.S. military, residing in

  Orlando, Florida brings this action under the Americans with Disabilities Act in Federal Court.

                      11. Blind and visually impaired citizens must use screen reading software1 or other

  assistive technologies in order to access website content.

                      12. Plaintiff cannot use his computer and mobile device browser without the assistance

  of appropriate and available screen reader software to understand websites.	  




  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
  1
        	   “screen	   reader”	   is	   a	   software	   application	   that	   enables	   people	   with	   severe	   visual	   impairments	   to	   use	   a	   computer.	  
  Screen	   readers	   work	   closely	   with	   the	   computer's	   Operating	   System	   (OS)	   to	   provide	   information	   about	   icons,	  
                                                                                                                                                                                                                                                                           	  
  menus,	  dialogue	  boxes,	  files	  and	  folders.
  	  

                                                                                                                                      3	  
  	  
Case 0:20-cv-61764-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 4 of 21



         13. Defendant’s website contains digital source code barriers where screen-readers for

  the blind do not work.

         14. This case arises out of the fact that Defendant 7-Eleven has operated its business in

  a manner and way that effectively excluding individuals who are visually impaired from access

  to Defendant websites https://www.7-eleven.com/ based upon Defendant’s failure to provide

  auxiliary aids and services for effective communications.

         15. Plaintiff seeks injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

         16. Plaintiff, a legally blind person, is impeded to access and communicate with

  Defendant effectively and timely such that allowing access to Defendant’s various business

  locations; as such impediment as rendered Defendant’s physical places of accommodation not

  fully accessible to the visually impaired.

         17. Plaintiff has attempted to access Defendant’s Website in the past and intends to

  continue to attempt to access Defendant’s Websites https://www.7-eleven.com/ and mobile e-

  commerce application as a service and benefit provided by the 7-Eleven corporation and

  convenience stores.

         18. However, unless Defendant is required to eliminate the access barriers at issue and

  required to change its policies so that access barriers do not reoccur on Defendant’s Website

  https://www.7-eleven.com/, Plaintiff will continue to be denied full access to 7-Eleven’s

  website.

                                   JURISDICTION AND VENUE

         19. Plaintiff resides in Orlando, Florida and regularly travels to South Florida, including

  Broward and Miami to visit his friends and family where they go shopping. Defendant has




                                                  4	  
  	  
Case 0:20-cv-61764-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 5 of 21



  stores throughout the State of Florida. Defendant conducts and continues to conduct a substantial

  and significant amount of business in this District.

         20. Venue is proper pursuant to 28 U.S.C. §1391, in the Southern District of Florida

  where defendant resides and a substantial part of the events giving rise to the claims occurred.

  Personal jurisdiction exists when the Defendant purposefully availed itself of the conducting

  activities within the forum State.

         21. Plaintiff’s claims asserted herein arose in this judicial district.

         22. Plaintiff is a resident of Orlando, FL 32817. Plaintiff was told that there is a 7-

  Eleven’s store in his area.

         23. This is an action injunctive relief pursuant to Title III of the Americans with

  Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 C.F.R. § 36.201 and to prevent

  discrimination which includes equal access and effective communications with Defendant’s

  business. This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343.

         24. Defendant is subject to personal jurisdiction in this District. Defendant has been and

  is committing the acts or omissions alleged herein in the Southern District of Florida that caused

  injury, and violated rights prescribed by the ADA to Plaintiff. A substantial part of the acts and

  omissions giving rise to Plaintiff’s claims occurred in the Southern District of Florida.

  Specifically, on several separate occasions, Plaintiff has been denied the full use and enjoyment

  of the facilities, goods, and services of Defendant’s website in Florida. The access barriers

  Plaintiff encountered on Defendant’s website have caused a denial of Plaintiff’s full and equal

  access multiple times in the past, and now deter Plaintiff on a regular basis from accessing

  Defendant’s website. Plaintiff would like to become Defendant’s patron and access the

  Defendant’s website in the near future but the barriers Plaintiff encountered on Defendant’s



                                                     5	  
  	  
Case 0:20-cv-61764-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 6 of 21



  website have impeded Plaintiff’s full and equal enjoyment of goods and services offered at

  Defendant’s brick-and mortar stores. Defendant 7-Eleven Inc. is authorized to conduct, and is

  conducting, business within the State of Florida and within the jurisdiction of this court.

                                           THE PARTIES

         25. Plaintiff Mahlberg, is a resident of the State of Florida. Plaintiff resides in Orlando.

  Mahlberg is legally blind, and a member of a protected class under the ADA. Whereby, he has a

  disability within the meaning of 42 U.S.C. § 12102(1)-(2), the regulations implementing the

  ADA set forth at 28 CFR §§ 36.101 et seq. and in 42 U.S.C. 3602, §802(h). Plaintiff suffered an

  assault to the back of his head in 2004 which caused damage and atrophy of the optic nerve, and

  as a consequence, is legally blind. Plaintiff is a legally blind individual who has a physical

  impairment that substantially limits the major life activity of seeing. Accordingly, he has a

  disability within the meaning of 42 U.S.C. § 12102 and 28 C.F.R. § 35.104. Plaintiff is a

  qualified individual with a disability within the meaning of 42 U.S.C. § 12131(2), 29 U.S. Code

  § 794 and 28 C.F.R. § 35.104.

         26. Plaintiff cannot use the computer without the assistance of a screen reader software.

  Mahlberg is a proficient user of the JAWS screen-reader to access the internet." JAWS, or "Job

  Access With Speech," Voiceover (Apple’s screen reader) or NVDA (Windows’s screen reader)

  are the most popular screen reading software for computers and mobile phones. For screen-

  reading software to work, the information on a website must be capable of being rendered into

  text. Usually, this means that graphics and embedded hyperlinks must include alternative text

  (known as "alt-text") a description of the image that appears when a cursor floats over it or

  screen-reading software detects it.




                                                   6	  
  	  
Case 0:20-cv-61764-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 7 of 21



         27. 7-Eleven Inc.	   is a Foreign Profit Corporation from Delaware. Defendant is the owner

  and operator of a chain of hundreds of convenience stores under the brand name 7-Eleven. The

  7-Eleven company produces and distributes food and beverages to its convenience stores in

  Florida.

         27. Upon information and belief, at all times material hereto, Defendant 7-Eleven owns,

  operates, and/or manages the day-to-day affairs of 7-Eleven convenience food stores which are

  operating within Miami, Fort Lauderdale and Orlando in the State of Florida. Defendant’s store

  are public accommodations pursuant to 42 U.S.C. § 12181(7)(E).

         28. Plaintiff believes, and thereon alleges, that defendant 7-Eleven corporate affiliates

  and/or related entities, actively engaged in the sale of food in various states throughout the

  country, including Florida.

         29. Plaintiff is further informed that said companies are organized and existing under, and

  by virtue of, the laws of the state of Delaware. Defendant’s headquarters and principal corporate

  offices located in Texas. Said Defendant entities will hereinafter collectively be referred to as “7-

  Eleven” or, where appropriate, “Defendant.”

                                                FACTS

         30. Defendant is defined as a “Place of Public Accommodation" within meaning of Title

  III because Defendant is a private entity which owns and/or operates “[A] bakery, grocery store,

  clothing store, hardware store, shopping center, or other sales establishment,” 42 U.S.C.

  §12181(7)(E) and 28 C.F.R. §36.104(5).

         31. Each of Defendant 7-Eleven stores are open to the public and each is a Place of

  Public Accommodation subject to the requirements of Title III of the ADA and its implementing




                                                   7	  
  	  
Case 0:20-cv-61764-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 8 of 21



  regulation as “[A] … other sales establishment,” as defined by 42 U.S.C. §12181(7)(E); §12182,

  and 28 C.F.R. Part 36.

          32. 7-Eleven offer for sale to the general public food, groceries and beverages.

          33. Defendant has control over its website content, design and source-code, and/or

  operates his web pages, including image and data content. Defendant owns and operate the

  domain name https://www.7-eleven.com/ that is configured for use by mobile devices such as

  smartphones, as well as regular computer laptops and desktops to access Defendant’s website.

          34. One of the functions of Defendant’s website (available to browse in mobile or

  computer version) is to provide the public information on the various locations of Defendant’s

  stores that sell groceries. The other function of the website is to sell Defendant’s products.

          35. Defendant also offers e-commerce mobile application (app) to the general public

  from which it sells a variety of grocery and beverage products. Defendant’s app allows mobile

  device users to shop through a connection to network and cellular connection so that users can

  connect to the store and make purchases, locate stores, and explore product offerings on the go.

  As such, it has subjected itself to the ADA because Defendant’s app is offered as a tool to

  promote and sell its products and services from its brick and mortar stores, which are places of

  public accommodation.

          36. Defendant’s Website is offered by Defendant as a way for the public to communicate

  with 7-Eleven’s products. Defendant’s Website and mobile application also permits the public to

  register and create an account allows the general public to order and purchase groceries and

  beverages provides information about its products, and (among other things) provides: customer

  service, locate stores, buy gift-card.




                                                    8	  
  	  
Case 0:20-cv-61764-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 9 of 21



          37.Plaintiff would like to be able to pre-shop the Defendant’s stores to determine whether

  certain items are available at the stores before he leaves home. He would like to take advantage

  of special sales in store that he would like to locate the nearest store from his home or at real-

  time location when not at home. 	  

          36. The Website is an integral part of the goods and services offered by Defendant’s

  store, because website and physical stores are heavily integrated, since the website allows the

  public the ability to locate Defendant’s stores, retail locations that sells groceries and beverages.

          37. The website is an extension of defendant’s physical stores. By this nexus, between

  the store and the Website is characterized as a Place of Public Accommodation pursuant to Title

  III, 42 U.S.C. §12181(7)(E) of the ADA.

          38. Plaintiff is a customer of 7-Eleven stores since his intent to continue visiting a 7-

  Eleven food store. Plaintiff through his inquiries he learned there are some 7-Eleven’s stores in

  his area.

          39. As a result of Plaintiff being legally blind, before he embarks on any venture from

  his home, he studies the location where he is seeking to patronize through using the internet. In

  the case of Plaintiff’s investigation of 7-Eleven’ store locations, Plaintiff went to Defendant’s

  website to learn (1) how to navigate to and from 7-Eleven’ store locations open in his area; (2)

  the cost of groceries and drinks at 7-Eleven; (3) times and hours of operation 7-Eleven’s stores in

  his area, so he can arrange transportation with the intent of purchasing 7-Eleven’s grocery

  merchandise; (4) purchase of exclusive online deals; (5) register online (create an account); (6)

  read the privacy policy; (7) find and read the notice of accessibility.

          40. Like most consumers, Plaintiff accesses numerous websites at a time to compare

  quality and prices.



                                                    9	  
  	  
Case 0:20-cv-61764-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 10 of 21



          41. During Plaintiff’s several visits to the website using JAWS and NVDA (computer)

   and Voiceover (cell-phone browsing) occurring in March 29, 2020 and the last in August 21,

   2020, the plaintiff encountered multiple access barriers that denied the plaintiff full and equal

   access to the facilities, goods and services offered to the public and made available to the public;

   and that denied the plaintiff the full enjoyment of the facilities, goods, and services of the

   Website, as well as to the facilities, goods, and services of Defendant’s locations in Florida,

   specially near his home.

          42. Plaintiff was impeded to patronize 7-Eleven’s stores by Plaintiff being unable to learn

   about 7-Eleven’ location addresses, hours, groceries and beverages and offers available online

   for sale, and the ability to create an online account, read the Return and Privacy Policy, among

   other things readily available to sighted individuals.

          43. Plaintiff called Defendant’s store to inquire about deals on groceries and beverages,

   as well to find the location of stores near his home. However, Defendant’s representative failed

   to fully assist Plaintiff and referred him to its Website.

          44. Following communications with Defendant’s representative, Plaintiff attempted to

   utilize Defendant’s Website as instructed by Defendant’s representative.

          45. Defendant’s Website was inaccessible, so Plaintiff could not (among other things):

                  a.      Find out about 7-Eleven food and beverage available online or at the store;

                  b.      Locate 7-Eleven’s stores near Plaintiff’s home;

                  c.      Learn about buying 7-Eleven’s food and beverage, since Plaintiff consumes

                  groceries and beverage on a regular basis;

                  d.      Plaintiff attempted to locate an “Accessibility Notice” on Defendant’s

                  computer website which would direct him to a webpage with contact information



                                                     10	  
   	  
Case 0:20-cv-61764-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 11 of 21



                  for disabled individuals who have questions, concerns, or who are having

                  difficulties communicating with the business. However, Plaintiff was unable to do

                  so because no such link or notice was provided on Defendant’s website.



                            AMERICAN WITH DISABILITIES ACT

          46. The failure to access the information needed precluded Plaintiff’s ability to patronize

   7-Eleven’s stores because, as a blind individual, Plaintiff needs to plan his outings out in detail in

   order to have the proper financing for a venture, and insure that he arrives at a given location.

          47. Title III provides that “no individual shall be discriminated against on the basis of

   disability” in “any Place of Public Accommodation.” 42 U.S.C. § 12182(a). As defined in Title

   III, the term “public accommodation” includes a “store and sales establishment” Id. §

   12181(7)(E). Defendant 7-Eleven Corporation owns and operates stores, 7-Eleven.

          48. Technology evolves, in these days, consumers are doing most of their shopping

   online. Defendant’s provision of an e-commerce website is an essential part of the services

   offered and is no different than the customer service to the public as part of 7-Eleven’s stores

   services, privileges and benefit to the public.

          49. Title III ADA Part 36 regulation was amended to integrate section 36.303 Auxiliary

   Aids and Services “A public accommodation shall furnish appropriate auxiliary aids and services

   where necessary to ensure effective communication with individuals with disabilities.”

          50. By this nexus, the website https://www.7-eleven.com/ is characterized as an

   intangible service, privilege and advantage provided by 7-Eleven a Place of Public

   Accommodation as defined under the ADA, and thus its websites and mobile application are an




                                                     11	  
   	  
Case 0:20-cv-61764-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 12 of 21



   extension of 7-Eleven services, privileges and advantages made available to the general public

   by Defendant through its retail brick and mortar stores.

                       51. Defendant’s Website is not designed with consideration for WCAG, Accessible Rich

   Internet Applications (ARIA) software language and Universal design2. This means that images

   and embedded hyperlinks must include alternative description text (known as "alt-text") a

   description of the image that appears when a cursor floats over it or screen-reading software

   detects it. The World Wide Web Consortium (the principal standards-setting body for the web)

   has issued a set of "Web Content Accessibility Guide-lines" (WCAG) to assist developers in

   making their websites accessible to blind people and other individuals with disabilities.

                       52. Plaintiff’s expectation of participating in 7-Eleven’s website, services and privileges

   was eliminated since he could not access Defendant’s https://www.7-eleven.com website at all to

   avail himself of the latest services which Defendant offers to the public.

                       53. The access barriers Plaintiff encountered on Defendant’s website have caused a

   denial of Plaintiff’s full and equal access multiple times in the past, and now deter Plaintiff on a

   regular basis from accessing Defendant’s website https://www.7-eleven.com.

                       54. Plaintiff would like to become Defendant’s patron and access the Defendant’s

   website and mobile application in the near future but the barriers Plaintiff encountered on

   Defendant’s https://www.7-eleven.com website has impeded Plaintiff’s full and equal enjoyment

   of goods and services offered at Defendant’s brick-and mortar stores.

                       55. The fact that Plaintiff could not access the Defendant’s Website and could not

   comprehend the electronic pages contained therein, left Plaintiff excluded from accessing 7-
   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
   2
         Following	  universal	  design	  principles	  in	  creating	  a	  website	  provides	  access	  to	  all	  users	  regardless	  of	  their	  abilities,	  
   their	  disabilities,	  or	  the	  limitations	  of	  their	  equipment	  and	  software.	  Washington	  University.	   “Universal	  design	  is	  
   the	  design	  of	  products	  and	  environments	  to	  be	  usable	  by	  all	  people,	  to	  the	  greatest	  extent	  possible,	  without	  the	  
                                                                                                                                                                                                                                                                            	  
   need	  for	  adaption	  or	  specialized	  design.”	  Kalbag,	  Laura	  (2017).
   	  

                                                                                                                                     12	  
   	  
Case 0:20-cv-61764-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 13 of 21



   Eleven’s stores, goods and services available from Defendant and further left him with the

   feeling of segregation, rejection, isolation, and unable to participate in his own business

   affairs (such as in this case purchasing groceries) in a manner equal to that afforded to others

   who are not similarly disabled.

          56. Plaintiff’s inability to fully use Defendant’s Website therein has hindered, impeded

   and inhibited Plaintiff’s access to Defendant’s physical store locations. Plaintiff has suffered as a

   result and has suffered particularized harm and an injury in fact.

          57. Plaintiff cannot make proper arrangements for transportation of himself to the 7-

   Eleven’s store locations without the ability to know in advance the 7-Eleven’s goods and

   services which service is available online through Defendant’s Website. Plaintiff also faces a

   great degree of uncertainty of how to physically travel to Defendant 7-Eleven’s store location.

   Plaintiff is effectively denied the ability to physically travel to Defendant 7-Eleven’s store.

          58. Plaintiff has a concrete plan to purchase 7-Eleven’s groceries and beverages when he

   is treated like other members of the public. Consequently, the Plaintiff is unable to determine the

   cost of Defendant’s goods and services, including becoming informed about the 7-Eleven’s

   products available for purchase.

          59. By denying Plaintiff the opportunity to comprehend 7-Eleven’s website therein due

   to Plaintiff’s disability (visual impairment), Defendant has denied Plaintiff the opportunity to

   participate in or benefit from Defendant’s goods and services as afforded to the public.

          60. Plaintiff will suffer continuous and ongoing harm from Defendant’s omissions,

   policies, and practices set forth herein unless enjoined by this Court.

          61. On information and belief, Defendant has not offered any form of website in an

   accessible format for blind or visually impaired individuals.



                                                    13	  
   	  
Case 0:20-cv-61764-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 14 of 21



           62. Thus, Defendant has not provided full and equal enjoyment of the services, facilities,

   privileges, advantages, and accommodations provided at its stores and authorized retailers.

           63. All Public Accommodations must insure that their Places of Public Accommodation

   provide Effective Communication for all members of the general public, including individuals

   with disabilities.

           64. On information and belief, Defendant is aware of the common access barriers and

   barriers to effective communication within its Website and the electronic pages/data therein

   which prevent individuals with disabilities who are visually impaired from the means to

   comprehend the information presented therein.

           65. Defendant and alike retailers are fully aware of need to provide full access to all

   visitors to its Website as Department of Justice published several communications stating that

   the website is an auxiliary-aid of the physical stores and must be accessible. (September 25, 2018

   letter from Assistant Attorney General) and Title III ADA 28 C.F.R. § 36.303.

           66. Binding case law increasingly recognize that private entities are providing goods and

   services to the public through the websites that operate as “Places of Public Accommodation”

   under Title III.

           67. A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s

   website and avail themselves of the same privileges. Thus, the Plaintiff has suffered

   discrimination due to Defendant’s failure to provide a reasonable accommodation for Plaintiff’s

   disability.

           68. Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

   alleged hereinabove and this suit for injunctive relief is his only means to secure adequate

   redress from Defendant’s unlawful and discriminatory practices.



                                                   14	  
   	  
Case 0:20-cv-61764-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 15 of 21



           69. Notice to Defendant is not required as a result of Defendant’s failure to cure the

   violations. Enforcement of the rights of Plaintiff is right and just pursuant to 28 U.S.C. §§ 2201,

   2202.

           70.   The Website is also a Place of Public Accommodation pursuant to 42 U.S.C.

   §12181(7)(E) as the public can purchase 7-Eleven’s merchandise online through the Website

   (which meets the definition of “sales establishment‟).

           71. The Department of Justice has provided useful guidance regarding website

   accessibility under the ADA, and the binding and persuasive case law in this district has applied

   the Web Content Accessibility Guidelines (“WCAG”) 2.0 or 2.1 to determine accessibility.

           72. Types of website source-code programming errors include (but are not limited to)

   source-code errors which are easily identifiable and are prone to making the website

   inaccessible, that create empty headings and text fields that create confusion for a user that rely

   on the “TAB” key to navigate a web page.

           73. A sampling review of just part of it revealed that the Website is not functional for

   users who are visually impaired. The Website contains several types of errors, easily identifiable

   and correctable, which occur throughout the Website such as:

           a. alt text should not be an image file name. WCAG 2.0 F30.

           b. button elements containing only an img must have an alt attribute on the img.

                 WCAG 2.0 F65.

           c. Clickable controls should be keyboard accessible. WCAG 2.0 A F15.

           d. Link uses general text like 'Click Here' with no surrounding text explaining link

                 purpose. WCAG 2.0 F63.

           e. Each a element must contain text or an img with an alt attribute. WCAG 2.0 A F89.



                                                   15	  
   	  
Case 0:20-cv-61764-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 16 of 21



            74. More violations may be present on webpages of the Website, and they will be

   determined and proven through the discovery process and expert audit.

            75. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

   U.S.C. §§ 2201 and 2202 and Title III ADA Subpart E Section 36.501.

            76. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

   reasonable fee for services in the prosecution of this cause, including costs and expenses

   incurred. Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by

   Defendant 7-Eleven.

          COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

            77. Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

   subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

   Public Accommodations and requires Places of Public Accommodation to be designed,

   constructed, and altered in compliance with the accessibility standards established by Part 36

   Regulation.

            78. Defendant’s Website has not been designed to interface with the widely and readily

   available technologies that can be used to ensure effective communication.

            79. As delineated above and pursuant to 42 U.S.C. §12181(7)(E), Defendant is a Public

   Accommodation under the ADA because it owns and/or operates the https://www.7-eleven.com/

   website which is defined within §12181(7)(E), and is subject to the ADA.

            80. In addition, Defendant’s representatives within its store locations have referred

   customers to Defendant’s Website. By Defendant’s representatives referring the public/visually

   impaired individuals to its Website for basic information needed to shop at a 7-Eleven’ store,

   instead of providing such information at the physical store locations, the Website has been



                                                   16	  
   	  
Case 0:20-cv-61764-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 17 of 21



   rendered an integral part of Defendant’s physical store locations. Thus, the failure of that

   Website contained therein to be accessible to visually impaired individuals impedes visually

   impaired individuals (such as Plaintiff) from access to Defendant’s physical store locations.

          81. The ADA applies to the Defendant’s Website, as the Website is a Place of Public

   Accommodation for the following reasons: (1) the statutory construction of the ADA

   demonstrates its applicability is not limited to physical “brick and mortar” locations; (2)

   Congress‟ intent was for the ADA to be responsive to changes in technology; and (3) the

   Department of Justice has interpreted the ADA to apply to websites.

          82.    No notice is required because under Title III of the ADA, 42 U.S.C. §

   12182(b)(1)(A)(II), it is unlawful discrimination to deny individuals with disabilities or a class of

   individuals with disabilities an opportunity to participate in or benefit from the goods, services,

   facilities, privileges, advantages, or accommodation, which is equal to the opportunities afforded

   to other individuals.

          83. Unlawful discrimination includes “a failure to make reasonable modifications in

   policies, practices, or procedures, when such modifications are necessary to afford such goods,

   services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

   unless the entity can demonstrate that making such modifications would fundamentally alter the

   nature of such goods, services, facilities, privileges, advantages or accommodations.” 42 U.S.C.

   § 12182(b)(2)(A)(II).

          84. Unlawful discrimination also includes “a failure to take such steps as may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated

   or otherwise treated differently than other individuals because of the absence of auxiliary aids

   and services, unless the entity can demonstrate that taking such steps would fundamentally alter



                                                    17	  
   	  
Case 0:20-cv-61764-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 18 of 21



   the nature of the good, service, facility, privilege, advantage, or accommodation being offered or

   would result in an undue burden.” 42 U.S.C. § 12182(b)(2)(A)(III).

          85. Defendant is in violation of the ADA by creating barriers for individuals with

   disabilities who are visually impaired and who require the assistance of interface with screen

   reader software to comprehend and access websites and electronic documents. These violations

   are ongoing.

          86.     As a result of the inadequate development and administration of Defendant’s

   Website, Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and §12188, also

   28 C.F.R. §36.501 to remedy the discrimination.

          87. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

   Plaintiff Mahlberg injunctive relief; including an order to:

                  a)       Require Defendant take the necessary steps to make the Website

                  readily accessible to and usable by visually impaired users, and during that time

                  period prior to the https://www.7-eleven.com website’s being readily accessible,

                  to provide a temporary alternative method for individuals with visual

                  impairments to access the information available on the Website until such time

                  that the requisite modifications are made. Title III American with Disabilities

                  Act Part 36 Regulation.

                  b)   Require Defendant to provide periodic maintenance of the accessible

                  website thru the appropriate auxiliary aids such that individuals with visual

                  impairments will be able to always receive effectively communication with the

                  Website for purposes of viewing and locating 7-Eleven’ stores and becoming




                                                    18	  
   	  
Case 0:20-cv-61764-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 19 of 21



                   informed of and signing up for 7-Eleven’ groceries online, and of viewing

                   electronic documents provided to the public within Defendant’s Website.

                   c) During the time period prior to the Website’s being designed to permit

                   individuals with visual impairments to effectively communicate, requiring

                   Defendant to provide an alternative method for individuals with visual

                   impairments to effectively communicate so they are not impeded from obtaining

                   the goods and services made available to the public. Title III ADA Part 36

                   Regulation.

             88. For all of the foregoing, the Plaintiff has no adequate remedy at law.

                                          DEMAND FOR RELIEF

             WHEREFORE, Plaintiff RAYMOND T. MAHLBERG hereby demands judgment

   against Defendant “7-Eleven Inc” and requests the following injunctive relief permanently enjoin

   Defendant from any practice, policy and/or procedure which will deny Plaintiff equal access to,

   and benefit from Defendant’s services and goods, as well as the Court:

          a. That the Court issue a Declaratory Judgment that determines that the Defendant’s websites

          at the commencement of the subject lawsuit is in violation of Title III of the Americans with

          Disabilities Act, 42 U.S.C. § 12181 et seq.;

          b. That the Court enter an Order directing Defendant to continually update and maintain their

          computer and mobile version of the defendant’s websites to ensure that it remains fully

          accessible to and usable by visually impaired individuals;

          c. That the Court issue an Injunctive relief order directing Defendant to alter their website to

          make it accessible to, and useable by, individuals with disabilities to the full extent required

          by Title III of the ADA;



                                                         19	  
   	  
Case 0:20-cv-61764-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 20 of 21



          d. A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504 (a)

          which directs Defendant to take all steps necessary to brings its mobile e-commerce

          application into full compliance with the requirements set forth in the ADA, and its

          implementing regulations, so that its mobile application is fully accessible to blinds

          individuals,

          e. That the Court enter an Order directing Defendant to evaluate and neutralize their policies

          and procedures towards persons with disabilities for such reasonable time so as to allow

          Defendant to undertake and complete corrective procedures;

          f. Further requests the Court to retain jurisdiction for a period to be determined to ensure that

          Defendant has adopted and is following an institutional policy that will in fact cause

          Defendant to remain fully in compliance with the law;

          g. That the Court enter an award of attorney’s fees, costs and litigation expenses pursuant to

          42 U.S.C. § 12205; and Title III of the ADA Section 36.505.


                                       DEMAND FOR JURY TRIAL

              Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions of fact

   the Complaint raises. Plaintiff hereby demands a jury trial for all claims so triable.


                                                    Respectfully submitted,

   Dated this 28th day of August 2020.

                                                     /s/Acacia Barros
                                                     Attorney for Plaintiff
                                                     ACACIA BARROS, P.A.
                                                     Acacia Barros, Esq.
                                                     FBN: 106277
                                                     11120 N. Kendall Dr., Suite 201
                                                     Miami, Florida 33176
                                                     Tel: 305-639-8381
                                                     ab@barroslawfirm.com

                                                       20	  
   	  
Case 0:20-cv-61764-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 21 of 21




                                     CERTIFICATE OF SERVICE

              I hereby certify that on this 28th day of August 2020 that the foregoing document

   has been filed using CM/ECF system        and         will   be   served via   email   when

   Defendant/Defendant’s counsel enters an appearance.




                                                21	  
   	  
